Citation Nr: 0112622	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
post-operative right (major) 5th finger flexor tendon injury.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from August 1944 to October 
1949.  

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the claim for an increased rating for 
the veteran's right finger disability.  In March 2000, VA 
received the veteran's notice of disagreement dated in 
February 2000.  A statement of the case was issued in April 
2000.  In June 2000, VA received the veteran's substantive 
appeal, including a request for a videoconference hearing 
before a member of the Board in lieu of an in-person hearing.  
In October 2000, the undersigned conducted a videoconference 
hearing.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's post-operative right (major) 5th finger 
flexor tendon injury is manifested by pain, stiffness, 
swelling, difficulties grasping various items, and the 
absence of flexion of the proximal and distal interphalangeal 
joint, and is comparable to extremely unfavorable ankylosis.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for post-
operative right (major) 5th finger flexor tendon injury have 
been met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 
3.103(a), 4.7, 4.14, 4.40, 4.45, 4.68, 4.69, 4.71a, 4.73, 
4.124a, Diagnostic Codes 5156, 5227, 5307, 8516 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the injury to the right 
fifth finger in 1948, and the performance of a tendon 
transplant.  Several other repairs were performed in the 
1950s.  The remaining service treatment records reflect the 
veteran's continued complaints of loss of flexion at the 
proximal interphalangeal and distal interphalangeal joints, 
and pain.  

Service connection for postoperative right fifth finger 
tendon injury was established by rating action of October 
1998.  A noncompensable rating was assigned.  

VA records show that in November 1998, the veteran complained 
of right hand pain and stiffness.  At the time, the examiner 
observed that the right hand was slightly edematous and that 
there was some tenderness to the wrist and hypothenar area to 
digits.  Range of motion was limited.  The examiner reported 
a diagnostic impression of status post trauma of the right 
hand with chronic pain and stiffness.  The veteran was given 
Naprosyn and he was instructed to apply a warm pack to the 
area.  

VA records dated in 1999 reflect the veteran's continued 
complaints of right fifth finger pain and stiffness.  X-rays 
taken in January 1999 revealed ankylosis of both the proximal 
and distal interphalangeal joints of the fifth digit.  They 
also showed the digit fixed in the form of mild flexion.  The 
remaining fingers were unremarkable.

A VA examination was conducted in February 1999.  The 
examination report reflects the veteran's recitation of the 
history of his injury and tendon repair surgeries.  The 
examiner observed that the veteran's right fifth finger was 
straightened and slightly swollen.  The veteran could not 
flex the first interphalangeal joint or the distal joint.  
Complete flexion and extension were demonstrated at the 
metacarpophalangeal joint.  The examiner mentioned the 
presence of a faint and visible scar.  Good use of the 
remaining fingers and thumb was noted.  He could oppose the 
thumb to all of the fingers, including the fifth finger.  The 
examiner further noted that the veteran could make a strong 
grasp with the right hand, but the veteran did mention that 
he frequently snags the fifth finger in his pocket or against 
other objects.  The examiner did not find any atrophy of the 
muscles or damage other than the original tendon damage to 
the hand.  The examiner also reported findings related to the 
site of the graft, the fourth toe of the left foot.  The 
examiner noted that a recent set of x-rays was taken at a VA 
facility.  The examiner reported a diagnosis of flexor tendon 
injury, postoperative, right fifth finger, with residual 
absence of flexion of the proximal and distal interphalangeal 
joint. 

The veteran's condition was evaluated in June 1999 and the 
examiner reported a diagnosis of ankylosis of the fifth 
finger of the right hand.  The examiner also noted little 
finger deformity and functional impairment.  An 
electrodiagnostic study revealed mild carpal tunnel syndrome.  
In August 1999, the veteran was issued a wrist hand brace for 
the right hand.

In October 2000, the veteran appeared at the RO for a 
videoconference hearing.  The veteran testified that he 
experiences pain, swelling, and numbness.  He also noted that 
there is limited motion in the knuckle area.  He noted that 
he experiences pain going up the arm when the finger is 
accidentally bumped.  Also, he experiences pain and swelling 
when pressure is placed on the area.  For example, shaking 
hands or lifting a heavy object can produce pain and 
swelling.  Although he is retired, the veteran noted that he 
would seek work that did not require him to engage in heavy 
physical activity such as lifting.  He noted that he is right 
hand dominant.  The veteran also provided details of problems 
with his ability to grip objects.  For instance, items such 
as a shaver.  He has made adjustments when using his right 
hand.  His treatment at VA has consisted of medication to 
alleviate the pain and swelling.  He receives treatment from 
VA periodically and takes the medication on a regular basis.  
He has not undergone further surgeries since his separation 
from service.  The veteran noted that there is a scar from 
the procedures that he underwent during service.  

Legal Analysis

During the pendency of this claim, the law has been amended 
with regard to VA's duties to assist in the development of 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  However, under the 
circumstances presented here, there is no reasonable 
possibility that further development would aid in 
substantiating the claim.  Therefore, a remand is not 
necessary.

By virtue of the statement of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim, as well as 
the applicable laws and regulations.  When the veteran 
testified before the Board in October 2000, he expressed his 
satisfaction that he had an opportunity to discuss all 
matters which are important to his claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, in fact, it appears that all 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  In this 
case, the veteran has only made reference to treatment at a 
VA facility, and those records are associated with the claims 
folder.  Service medical records were obtained and associated 
with the claims folder, and the National Personnel Records 
Center has indicated that all available records have been 
forwarded.  There are no indications from the record or from 
the veteran that Social Security Administration records or 
vocational rehabilitation records exist and should be 
obtained.  Also, in light of his claim, a VA examination was 
conducted, and a copy of the report is associated with the 
file.  Therefore, all of the relevant and available evidence 
is currently of record and no reasonable possibility exists 
that additional development would aid in the establishment of 
entitlement to a rating higher than the 10 percent assigned 
by this decision.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the disability at issue affects the veteran's 
right hand.  Handedness for the purpose of a dominant rating 
will be determined by the evidence of record, or by testing 
on VA examination.  Only one hand shall be considered 
dominant.  The injured hand, or the most severely injured 
hand, of an ambidextrous individual will be considered the 
dominant hand for rating purposes.  38 C.F.R. § 4.69 (2000).  
In this case, the veteran's disability involves the major 
hand since the records show that the veteran is right hand 
dominant.  

Regarding orthopedic disabilities, the Board notes that in 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is in effect for postoperative right fifth 
finger flexor tendon injury, rated as noncompensable under 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5307 
(2000).  Diagnostic Code 5307 contemplates injuries to Muscle 
Group VII, which affects the flexion of wrist and fingers.  A 
slight muscle injury to the dominant or non-dominant hand is 
rated as noncompensable, and a compensable rating of 10 
percent is assigned for moderate injury of the dominant or 
non-dominant hand.  A 30 percent rating is assigned for 
moderately severe muscle injury to the dominant hand.  

In this case, the evidence demonstrates that there is limited 
motion of the right fifth finger, particularly an absence of 
flexion of the proximal and distal interphalangeal joint.  
Commentaries in the medical records note that the finger is 
ankylosed.  Therefore, it would be appropriate to apply 
Diagnostic Code 5227.  Under Diagnostic Code 5227, a 
noncompensable rating is assigned for ankylosis of a finger 
other than the thumb, index or middle fingers.  However, a 
note following Diagnostic Code 5227, provides that extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  

The evidence also shows that in addition to the ankylosis, 
the disability is productive of pain, stiffness, swelling, 
and problems grasping various items.  Therefore, functional 
loss has been demonstrated.  Given all of the manifestations 
demonstrated and the factors to be considered as per DeLuca, 
the overall disability picture is one which is comparable to 
extremely unfavorable ankylosis.  Therefore, the provisions 
with regard to amputation of a little finger will be applied 
as per Diagnostic Code 5156.  

Diagnostic Code 5156 contemplates amputation of the little 
finger.  A minimum rating of 10 percent is assigned for 
amputation of the little finger of the major or minor 
extremity without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  A maximum rating 
of 20 percent is assigned for amputation of the little finger 
of the major or minor extremity with metacarpal resection 
(more than one-half the bone lost).  

Here, the medical evidence of record clearly shows that the 
veteran cannot flex the first interphalangeal joint and 
distal interphalangeal joint.  Therefore, the disability 
picture is comparable to amputation of the little finger of 
the major or minor extremity without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto, and a 10 
percent rating is warranted.  The higher rating of 20 percent 
available for metacarpal resection would not be warranted 
since the clinical findings of record clearly show that 
metacarpophalangeal motion is complete.  Therefore, there 
does not appear to be any functional loss in that area which 
would be considered comparable to the degree of disability 
manifested by metacarpal resection.  Overall, there is not a 
question as to which rating should apply with regard to a 10 
versus 20 percent when applying Diagnostic Code 5156.  
38 C.F.R. § 4.7 (2000).  Therefore, a 10 percent rating would 
be appropriate.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
those applied here, do not provide a basis to assign an 
evaluation greater than the 10 percent rating assigned by 
this decision.  

As noted above, the disability has been rated under 
Diagnostic Code 5307 given that the injury incurred during 
service was to the tendon.  However, a review of the 
disability under this Diagnostic Code would not result in the 
assignment of a rating greater than 10 percent.  

Given the functional loss, it is clear that the muscle injury 
is more than slight, which does present the question as to 
which rating should apply, and a compensable rating of 10 
percent would be warranted under Diagnostic Code 5307.  
38 C.F.R. § 4.7 (2000).  However, moderately severe muscle 
injury has not been demonstrated.  As noted, the right fifth 
finger disability involves functional loss manifested by 
limited motion and ankylosis, pain, swelling, numbness, and 
difficulty grasping various objects, but there is full motion 
of the metacarpophalangeal joint.  Therefore, given the 
overall disability picture, there is not a question as to 
which rating should apply when determining if the degree of 
disability is moderate versus moderately severe under 
Diagnostic Code 5307.  38 C.F.R. § 4.7 (2000).  

Furthermore, under 38 C.F.R. § 4.68 (2000), the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  As established by the clinical 
findings of record, the veteran's right little finger 
demonstrates a degree of functional loss comparable to 
extremely unfavorable ankylosis of the first interphalangeal 
joint and distal interphalangeal joint, which would then be 
rated as amputation of that finger under Diagnostic Code 
5156.  As discussed above, such amputation would not involve 
the metacarpophalangeal joint, therefore if amputation were 
to be performed it would only involve the interphalangeal 
joint.  Therefore the rating cannot exceed 10 percent.  

In this case, some of the clinical findings indicate that 
there is a neurological component to the disability at issue 
in this case.  Diagnostic Code 8516 contemplates paralysis of 
the ulnar nerve.  With regard to the ulnar nerve of the major 
hand, mild, incomplete paralysis is rated as 10 percent 
disabling.  Incomplete, moderate paralysis is rated as 30 
percent disabling.  In this case, the electrodiagnostic study 
completed in June 1999 revealed mild carpal tunnel syndrome, 
which would be rated as mild, incomplete paralysis and no 
more as per Diagnostic Code 8516.  Therefore, the application 
of this Diagnostic Code would not result in the award of a 
higher rating.  Furthermore, as discussed above, 38 C.F.R. 
§ 4.68 (2000) applies in this case.  Therefore, a rating 
greater than 10 percent would not be assigned in this 
instance.  

In view of the above, the Board finds that the preponderance 
of the evidence favors the claim to the extent that a 
compensable rating of 10 percent and no more is warranted for 
the service-connected right (major) little finger disability.  
Therefore, with regard to this claim, the application of the 
benefit of the doubt doctrine contemplated by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is inappropriate in this case.



ORDER

Entitlement to a 10 percent rating for post-operative right 
(major) 5th finger flexor tendon injury has been established, 
and the appeal is granted subject to regulations applicable 
to the payment of monetary benefits. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

